Case 8:18-cv-02869-VMC-CPT Document 235 Filed 08/24/20 Page 1 of 2 PageID 4338




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 THE HURRY FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; and ALPINE SECURITIES
 CORPORATION,                                                 Case No. 8:18-cv-02869-VMC-CPT

        Plaintiffs,

 v.

 CHRISTOPHER FRANKEL,

        Defendant.
                                                       /


                JOINT NOTICE REGARDING SETTING CASE FOR TRIAL

        Pursuant to the Court’s Order entered August 10, 2020 [Doc. 234], the parties state that an

 appropriate time period to set this case for a jury trial would be January 2021.

 Dated: August 24, 2020.

  /s/ Shane B. Vogt                                 /s/ Harold D. Holder
  Kenneth G. Turkel – FBN 867233                    Harold D. Holder – FBN 118733
  E-mail: kturkel@bajocuva.com                      Bush Ross, P.A.
  Shane B. Vogt – FBN 257620                        1801 North Highland Avenue
  E-mail: svogt@bajocuva.com                        Tampa, FL 33602-2656
  Anthony J. Cuva – FBN 896251                      E-mail: hholder@bushross.com
  E-mail: acuva@bajocuva.com                        Tel: (813) 224-9255
  BAJO | CUVA | COHEN | TURKEL                      Fax: (813) 223-9620
  100 North Tampa Street, Suite 1900                Attorneys for Defendant
  Tampa, Florida 33602
  Tel: (813) 443-2199
  Fax: (813) 443-2193
  Attorneys for Plaintiffs
Case 8:18-cv-02869-VMC-CPT Document 235 Filed 08/24/20 Page 2 of 2 PageID 4339




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 24, 2020, the foregoing document was filed with the
 Court’s CM/ECF system, which will send electronic notice to all counsel of record.

                                                 /s/ Shane B. Vogt
                                                 Attorney
